Citation Nr: 0915238	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-13 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
nerve and muscle damage due to surgery, right groin (to 
include right pelvic/hip damage causing the right side to be 
shorter than the left).

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for root 
canal problems (to include gum disease with loss of teeth).

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
fibromyalgia (to include body wide sickness and nausea 
secondary to dental work and extreme fatigue).

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
depression.

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
insomnia.


6.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for neck 
problems (claimed as neck problems with bone spurring to 
include bad headaches).

7.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for back 
problems, claimed as scoliosis in the spine (to include lower 
back damage (injury)).

8.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
chronic ear problems (claimed as hole punctured and eardrum).

9.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
anemia.

10.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
vision problems (to include an eye condition).

11.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hearing loss.  

12.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
impairment, right knee.

13.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
right foot condition.

14.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
head condition.

15.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
carpal tunnel syndrome, right (also claimed as paralysis of 
medial nerve).  

16.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
carpal tunnel syndrome, left (also claimed as paralysis of 
medial nerve).

17.  Entitlement to service connection for left knee 
condition.

18.  Entitlement to service connection for left foot 
condition.

19.  Entitlement to service connection for hepatitis.  

20.  Entitlement to service connection for cystic fibrosis.

21.  Entitlement to a compensable disability rating for 
inguinal hernia, right, postoperative.

22.  Entitlement to a disability rating greater than 10 
percent for scar, right inguinal hernia repair.  


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from May 1982 to May 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.

The Board notes that the RO certified 29 separate issues in 
the current appeal.  However, the Board finds that seven of 
the 29 issues certified are duplicative of other issues 
currently on appeal as they were based upon the same factual 
basis as seven original claims.  See Boggs v. Peake, 520 F.3d 
1330, 1335 (Fed. Cir. 2008).  Specifically, the following 
issues have been recharacterized  as follows:  1) the issue 
of entitlement to service connection for gum disease with 
loss of teeth has been recharacterized as whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for root canal problems (to 
include gum disease with loss of teeth); 2) the issue of 
entitlement to service connection for extreme fatigue has 
been recharacterized as whether new and material evidence has 
been received to reopen a claim for entitlement to service 
connection for fibromyalgia (to include body wide sickness 
and nausea secondary to dental work and extreme fatigue); 3) 
the issue of entitlement to service connection for body wide 
sickness and nausea secondary to dental work has been 
recharacterized as whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for fibromyalgia (to include body wide sickness 
and nausea secondary to dental work and extreme fatigue); 4) 
the issue of entitlement to service connection for right 
pelvic/hip damage causing the right side to be shorter than 
the left has been recharacterized as whether new and material 
evidence has been received to reopen a claim for entitlement 
to service connection for nerve and muscle damage due to 
surgery, right groin (to include right pelvic/hip damage 
causing the right side to be shorter than the left); 5) the 
issue of entitlement to service connection for lower back 
damage (injury) has been recharacterized as whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for back problems, claimed 
as scoliosis in the spine (to include lower back damage 
(injury)); 6) the issue of entitlement to service connection 
for eye condition has been recharacterized as whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for vision problems (to 
include an eye condition); and 7) the issue of entitlement to 
service connection for bad headaches has been recharacterized 
as whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for neck 
problems (claimed as neck problems with bone spurring to 
include headaches).


FINDINGS OF FACT

1.  The RO denied service connection for chronic ear problems 
(claimed as hole punctured and eardrum), lower back damage 
(injury), and impairment of the right knee in a March 1986 
rating decision.  The Veteran was properly notified regarding 
this decision but did not initiate an appeal.

2.  The March 1986 rating decision is the last final decision 
prior to the Veteran's request to reopen her claim for 
service connection for impairment of the right knee in March 
2006. 

3.  Evidence received since the March 1986 rating decision 
regarding the Veteran's claim for service connection for 
impairment of the right knee is cumulative of evidence 
previously of record and does not raise a reasonable 
possibility of substantiating the claim.

4.  The RO denied service connection for right pelvic/hip 
damage causing the right side to be shorter than the left in 
a July 1991 rating decision.  The Veteran was properly 
notified regarding this decision but did not initiate an 
appeal.

5.  The July 1991 rating decision is the last final decision 
prior to the Veteran's request to reopen her claim for 
service connection for right pelvic/hip damage causing the 
right side to be shorter than the left in March 2006. 

6.  Evidence received since the July 1991 rating decision 
regarding the Veteran's claim for service connection for 
right pelvic/hip damage causing the right side to be shorter 
than the left is cumulative of evidence previously of record 
and does not raise a reasonable possibility of substantiating 
the claim.

7.  The RO denied service connection for neck problems 
(claimed as neck problems with the bone spurring) in an 
August 1995 rating decision.  The Veteran submitted a notice 
of disagreement as to this decision but did not initiate a 
timely appeal.

8.  The August 1995 rating decision is the last final 
decision prior to the Veteran's request to reopen her claim 
for service connection for neck problems (claimed as neck 
problems with the bone spurring) in March 2006. 

9.  Evidence received since the August 1995 rating decision 
regarding the Veteran's claim for service connection for neck 
problems (claimed as neck problems with the bone spurring) is 
cumulative of evidence previously of record and does not 
raise a reasonable possibility of substantiating the claim.

10.  The RO denied service connection for nerve and muscle 
damage due to surgery of the right groin, root canal 
problems, fibromyalgia, depression, insomnia, back problems 
(claimed as scoliosis in the spine), chronic ear problems 
(claimed as hole punctured in eardrum), anemia, vision 
problems, hearing loss, and bilateral carpal tunnel syndrome 
(also claimed as paralysis of medial nerve) in a September 
2002 rating decision.  The Veteran was properly notified 
regarding this decision but did not initiate an appeal.

11.  The September 2002 rating decision is the last final 
decision prior to the Veteran's request to reopen her claim 
for service connection for nerve and muscle damage due to 
surgery of the right groin, root canal problems, 
fibromyalgia, depression, insomnia, back problems (claimed as 
scoliosis in the spine), chronic ear problems (claimed as 
hole punctured in eardrum), anemia, vision problems, hearing 
loss, and bilateral carpal tunnel syndrome (also claimed as 
paralysis of medial nerve) in March 2006. 

12.  Evidence received since the September 2002 rating 
decision regarding the Veteran's claim for service connection 
for nerve and muscle damage due to surgery of the right 
groin, root canal problems, fibromyalgia, depression, 
insomnia, back problems (claimed as scoliosis in the spine), 
chronic ear problems (claimed as hole punctured in eardrum), 
anemia, vision problems, hearing loss, and bilateral carpal 
tunnel syndrome (also claimed as paralysis of medial nerve) 
is cumulative of evidence previously of record and does not 
raise a reasonable possibility of substantiating the claim.

13.  The RO denied service connection for a right foot 
condition and a head condition in a January 2005 rating 
decision.  The Veteran was properly notified regarding this 
decision but did not initiate an appeal.

14.  The January 2005 rating decision is the last final 
decision prior to the Veteran's request to reopen her claim 
for service connection for a right foot condition and a head 
condition in March 2006. 

15.  Evidence received since the January 2005 rating decision 
regarding the Veteran's claim for service connection for a 
right foot condition and a head condition is cumulative of 
evidence previously of record and does not raise a reasonable 
possibility of substantiating the claim.

16.  There is no evidence of a left knee disorder in service 
and no competent medical evidence of a current left knee 
disorder.

17.  There is no evidence of a left foot disorder in service 
and no competent medical evidence of a current left foot 
disorder.

18.  There is no evidence of hepatitis in service and no 
competent medical evidence of a current diagnosis of 
hepatitis.

19.  There is no evidence of cystic fibrosis in service and 
no competent medical of a current diagnosis of cystic 
fibrosis.

20.  The veteran's residuals of right inguinal hernia repair 
is currently manifested by  pain in the right groin area with 
no inguinal hernia present on physical examination.  

21.  The Veteran's residuals, scar, right inguinal hernia 
repair is manifested by a well-healed and painful scar 
measuring 10 centimeters (cm) x 0.1 cm in length.  


CONCLUSIONS OF LAW

1.  The rating decisions of March 1986, July 1991, August 
1995, September 2002, and January 2005 are final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2008).  

2.  New and material evidence has not been received, and the 
claims seeking service connection for nerve and muscle damage 
due to surgery of the right groin (to include right 
pelvic/hip damage causing the right side to be shorter than 
the left), root canal problems (to include gum disease with 
loss of teeth), fibromyalgia (to include extreme fatigue and 
body wide sickness and nausea secondary to dental work), 
depression, insomnia, neck problems (claimed as neck problems 
with bone spurring and to include bad headaches), back 
problems (claimed as scoliosis in the spine and to include 
lower back damage (injury)), chronic ear problems (claimed as 
hole punctured and eardrum), anemia, vision problems (to 
include an eye condition), hearing loss, impairment of the 
right knee, right foot condition, head condition, and 
bilateral carpal tunnel syndrome (also claimed as paralysis 
of medial nerve) may not be reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

3.  Service connection for a left knee condition is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

4.  Service connection for a left foot condition is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

5.  Service connection for hepatitis is not established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

6.  Service connection for cystic fibrosis is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

7.  The criteria for a compensable disability rating for 
inguinal hernia, right, postoperative have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7338 (2008).

8.  The criteria for a disability rating greater than 10 
percent for the Veteran's residuals, scar, right inguinal 
hernia repair have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
With regard to the issues decided herein, the Veteran claims 
that nerve and muscle damage due to surgery of the right 
groin (to include right pelvic/hip damage causing the right 
side to be shorter than the left), root canal problems (to 
include gum disease with loss of teeth), fibromyalgia (to 
include extreme fatigue and body wide sickness and nausea 
secondary to dental work), depression, insomnia, neck 
problems (claimed as neck problems with bone spurring and to 
include bad headaches), back problems (claimed as scoliosis 
in the spine and to include lower back damage (injury)), 
chronic ear problems (claimed as hole punctured and eardrum), 
anemia, vision problems (to include an eye condition), 
hearing loss, impairment of the right knee, right foot 
condition, a head condition, bilateral carpal tunnel syndrome 
(also claimed as paralysis of medial nerve), a left knee 
condition, a left foot condition, hepatitis, and cystic 
fibrosis are related to her service in the United States Army 
from May 1982 to May 1985.  The Veteran also contends that 
her service-connected inguinal hernia, right postoperative 
and residuals, scar, right inguinal hernia repair are more 
disabling than currently evaluated.

New and Material Evidence

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.


New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim.  

1.	Nerve and muscle damage due to surgery, right groin 
(to include right pelvic/hip damage causing the right 
side to be shorter than the left)

The Veteran submitted an original claim for service 
connection for right pelvic/hip damage causing the right side 
to be shorter than the left in March 1991.  The RO denied 
that claim in a July 1991 rating decision, finding that there 
was no evidence of a disorder of the right pelvic/hip damage 
causing the right side to be shorter than the left in the 
September 1985 VA examination.  Although the RO provided 
notice of the denial, the Veteran did not initiate an appeal.  
VA rating decisions dated in August 1995, May 1998, and 
January 2004 continued the denial, finding that the Veteran 
failed to submit new and material evidence to reopen the 
claim.  The Veteran did not initiate an appeal of the August 
1995 or May 1998 rating decisions and although the Veteran 
submitted a notice of disagreement as to the January 2004 
rating decision, she did not timely perfect an appeal.  
Therefore, the RO's decisions of July 1991, August 1995, May 
1998, and January 2004 are final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.    

The Veteran submitted a claim for service connection for 
nerve and muscle damage due to surgery, right groin in May 
2002.  The RO denied that claim in a September 2002 rating 
decision, finding that there was no evidence that the Veteran 
had been diagnosed or treated for nerve and muscle damage of 
the right groin.  Although the RO provided notice of the 
denial, the Veteran did not initiate an appeal.  A VA rating 
decision dated in January 2004 continued the denial.  
Although the Veteran submitted a notice of disagreement as to 
the January 2004 rating decision, she did not timely perfect 
an appeal.  Therefore, the RO's decisions of September 2002 
and January 2004 are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.  

The evidence of record at the time of the July 1991 rating 
decision included the Veteran's service treatment records, 
which show that the Veteran underwent right inguinal hernia 
repair in January 1985.  Service treatment records also show 
several complaints of right hip pain but include clinical 
examinations and X-rays which were negative for any 
abnormalities or evidence of a right hip disorder.  Also of 
record were VA outpatient treatment reports dated from 
November 1988 to January 1989 showing several complaints of 
right sided pain. 

The evidence of record at the time of the September 2002 
rating decision included the Veteran's service treatment 
records.  Also of record were VA outpatient treatment reports 
dated from November 1988 to June 2002 showing several 
complaints of right sided pain, a normal X-ray of the right 
hip in July 1996, a normal electromyography nerve study date 
in July 1996, and a diagnosis of fibromyalgia in February 
2002.  Also, a July 2002 VA examination report regarding the 
Veteran's service-connected inguinal hernia, right, 
postoperative showed an impression of history of right 
inguinal hernia repair without recurrent and subjective 
complaints of in the inguinal area. 

In March 2006 the Veteran filed a claim to reopen her 
previously denied claim for service connection for right 
pelvic/hip damage causing the right side to be shorter than 
the left and nerve and muscle damage due to surgery, right 
groin.  As above, the Board finds that these issues are 
duplicative of each other as they are based upon the same 
factual basis.  Boggs, 520 F.3d at 1335.  In connection with 
the March 2006 claim, recent VA outpatient treatment records 
were obtained dated through August 2006.  These records show 
continued complaints of right-sided pain with a resulting 
diagnosis of fibromyalgia and a normal X-ray of the right hip 
in December 2003.  The Veteran was also afforded a VA 
examination for her service-connected residuals of inguinal 
hernia, right, postoperative in August 2006.  This 
examination report is negative for muscle or nerve damage or 
right pelvic/hip damage and shows an impression of right 
inguinal hernia repair without recurrence with complaints of 
pain in the inguinal area.

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denials of these 
claims in July 1991 and September 2002 is new, in that it was 
not previously of record, but it is not material, in that it 
does not raise a reasonable possibility of substantiating the 
claim.  As noted, the basis of denial in July 1991 was that 
there was no evidence of a disorder of the right pelvic/hip 
damage causing the right side to be shorter than the left.  
The basis of the denial in September 2002 was that there was 
no evidence of nerve and muscle damage of the right groin.  
Since the July 1991/September 2002 rating decisions the 
Veteran has submitted evidence of complaints of right groin 
pain but no actual diagnosis of a nerve and/or muscle 
disorder of the right groin or right pelvic/hip damage.  As 
this evidence does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim, it cannot 
serve to reopen the claim.  

The Board concludes that new and material evidence has not 
been received, and that the criteria for reopening the claim 
seeking service connection for nerve and/or muscle damage of 
the right groin and right pelvic/hip damage causing the right 
side to be shorter than the left are not met.

2.	Root canal problems (to include gum disease with loss 
of teeth)

The Veteran submitted an original claim for service 
connection for root canal problems in May 2002.  The RO 
denied that claim in a September 2002 rating decision, 
finding that there was no evidence that the Veteran was 
treated for any type of root canal problems in service.  
Although the RO provided notice of the denial, the Veteran 
did not initiate an appeal.  A VA rating decision dated in 
January 2004 continued the denial.  Although the Veteran 
submitted a notice of disagreement as to the January 2004 
rating decision, she did not timely perfect an appeal.  
Therefore, the RO's decisions of September 2002 and January 
2004 are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.  

The evidence of record at the time of the September 2002 
rating decision included the Veteran's service treatment 
records, which were negative for a root canal or problems 
associated with a root canal to include gum disease with loss 
of teeth in service.  Also of record were VA outpatient 
treatment reports dated from November 1988 to June 2002 
showing an impression of temporomandibular joint (TMJ). 

In March 2006 the Veteran filed a claim to reopen her 
previously denied claim for service connection for root canal 
problems.  She also requested service connection for gum 
disease with loss of teeth.  As above, the Board finds that 
the newly claimed issue of gum disease with loss of teeth is 
duplicative of the previously claimed root canal problems as 
they are based upon the same factual basis.  Boggs, 520 F.3d 
at 1335.  In connection with the March 2006 claim, recent VA 
outpatient treatment records were obtained dated through 
August 2006.  These records show continued impressions of TMJ 
but are negative for any root canal problems.

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in September 2002 is new, in that it was not previously of 
record, but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  As 
noted, the basis of denial in September 2002  was no evidence 
that the Veteran was treated for any type of root canal 
problems in service (to include gum disease with loss of 
teeth).  Since the September 2002 rating decision the Veteran 
has submitted evidence of complaints of TMJ but no evidence 
that she underwent a root canal during service or currently 
suffers from residuals of such a procedure to include gum 
disease with loss of teeth.  As this evidence does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim, it cannot serve to reopen the claim.  

The Board concludes that new and material evidence has not 
been received, and that the criteria for reopening the claim 
seeking service connection for root canal problems are not 
met.

3.	Fibromyalgia (to include body wide sickness to 
include as secondary to dental work and extreme 
fatigue)

The Veteran submitted an original claim for service 
connection for fibromyalgia in May 2002.  The RO denied that 
claim in a September 2002 rating decision, finding that there 
was no evidence linking the Veteran's currently diagnosed 
fibromyalgia to her military service.  Although the RO 
provided notice of the denial, the Veteran did not initiate 
an appeal.  A VA rating decision dated in January 2004 
continued the denial.  Although the Veteran submitted a 
notice of disagreement as to the January 2004 rating 
decision, she did not timely perfect an appeal.  Therefore, 
the RO's decisions of September 2002 and January 2004 are 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.  

The evidence of record at the time of the September 2002 
rating decision included the Veteran's service treatment 
records, which show several complaints of right sided pain 
but include clinical examinations and X-rays which were 
negative for any abnormalities or evidence of a right hip 
disorder.  Also of record were VA outpatient treatment 
reports dated from November 1988 to June 2002 showing an 
impression of fibromyalgia in June 2002. 

In March 2006 the Veteran filed a claim to reopen her 
previously denied claim for fibromyalgia.  She also requested 
service connection for extreme fatigue and body wide sickness 
to include as secondary to dental work.  As above, the Board 
finds that the newly claimed issues of extreme fatigue and 
body wide sickness are duplicative of the previously claimed 
fibromyalgia as they are based upon the same factual basis.  
Boggs, 520 F.3d at 1335.  In connection with the March 2006 
claim, recent VA outpatient treatment records were obtained 
dated through August 2006.  These records show continued 
complaints of right sided pain with a resulting diagnosis of 
fibromyalgia.  

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in September 2002 is new, in that it was not previously of 
record, but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  As 
noted, the basis of denial in September 2002  was that there 
was no evidence linking the Veteran's currently diagnosed 
fibromyalgia to her military service.  Since the September 
2002 rating decision the Veteran has submitted evidence of 
complaints of right sided pain and a diagnosis of 
fibromyalgia but no link between her currently diagnosed 
fibromyalgia, extreme fatigue, and body wide sickness to her 
military service.  As this evidence does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim, it cannot serve to reopen the claim.  

The Board concludes that new and material evidence has not 
been received, and that the criteria for reopening the claim 
seeking service connection for fibromyalgia are not met.

4.	Depression

The Veteran submitted an original claim for service 
connection for depression in May 2002.  The RO denied that 
claim in a September 2002 rating decision, finding that there 
was no evidence linking the Veteran's currently diagnosed 
depression to her military service.  Although the RO provided 
notice of the denial, the Veteran did not initiate an appeal.  
A VA rating decision dated in January 2004 continued the 
denial.  Although the Veteran submitted a notice of 
disagreement as to the January 2004 rating decision, she did 
not timely perfect an appeal.  Therefore, the RO's decisions 
of September 2002 and January 2004 are final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The evidence of record at the time of the September 2002 
rating decision included the Veteran's service treatment 
records, which include December 1978 and June 1980 Reports of 
Medical History in which the Veteran reported "depression or 
excessive worry" and subsequent Reports of Medical History 
dated in December 1981 and May 1983 in which the Veteran 
denied "depression or excessive worry."   Service treatment 
records were negative for any diagnosis or treatment of 
depression.  Also of record were VA outpatient treatment 
reports dated from November 1988 to June 2002 showing an 
impression of anxiety/depression in June 2002. 

In March 2006 the Veteran filed a claim to reopen her 
previously denied claim for depression.  Recent VA outpatient 
treatment records were obtained dated through August 2006.  
These records show continued treatment for depression.  

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in September 2002 is new, in that it was not previously of 
record, but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  As 
noted, the basis of denial in September 2002  was that there 
was no evidence linking the Veteran's currently diagnosed 
depression to her military service.  Since the September 2002 
rating decision the Veteran has submitted evidence of 
treatment for depression but no link between her currently 
diagnosed depression and military service.  As this evidence 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim, it cannot serve to 
reopen the claim.  

The Board concludes that new and material evidence has not 
been received, and that the criteria for reopening the claim 
seeking service connection for depression are not met.

5.	Insomnia

The Veteran submitted an original claim for service 
connection for insomnia in May 2002.  The RO denied that 
claim in a September 2002 rating decision, finding that 
insomnia is a symptom of other disabilities and is not, in 
and of itself, a chronic disability for which compensation 
can be paid.  Although the RO provided notice of the denial, 
the Veteran did not initiate an appeal.  A VA rating decision 
dated in January 2004 continued the denial.  Although the 
Veteran submitted a notice of disagreement as to the January 
2004 rating decision, she did not timely perfect an appeal.  
Therefore, the RO's decisions of September 2002 and January 
2004 are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.

The evidence of record at the time of the September 2002 
rating decision included the Veteran's service treatment 
records, which include December 1978, June 1980, December 
1981, and May 1983 Reports of Medical History in which the 
Veteran denied "frequent trouble sleeping." Service 
treatment records were negative for any diagnosis or 
treatment of insomnia.  Also of record were VA outpatient 
treatment reports dated from November 1988 to June 2002 
showing an impression of insomnia in June 2002. 

In March 2006 the Veteran filed a claim to reopen her 
previously denied claim for insomnia.  Recent VA outpatient 
treatment records were obtained dated through August 2006.  
These records show continued treatment for insomnia.  

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in September 2002 is new, in that it was not previously of 
record, but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  As 
noted, the basis of denial in September 2002 was that 
insomnia is a symptom of other disabilities and is not, in 
and of itself, a chronic disability for which compensation 
can be paid.  Since the September 2002 rating decision the 
Veteran has submitted evidence of treatment for insomnia but 
no evidence that her insomnia is a disability in and of 
itself.  As this evidence does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim, it cannot 
serve to reopen the claim.  

The Board concludes that new and material evidence has not 
been received, and that the criteria for reopening the claim 
seeking service connection for insomnia are not met.



6.	Neck problems (to include bad headaches)

The Veteran submitted an original claim for service 
connection for neck problems (claimed as neck problems with 
bone spurring) in October 1994.  The RO denied that claim in 
an August 1995 rating decision, finding that while the 
Veteran complained of a stiff neck in February 1983 (during 
service) the Veteran had not submitted evidence of continuity 
of neck problems since her discharge from service.  Although 
the Veteran submitted a notice of disagreement she did not 
timely perfect an appeal.  VA rating decision dated in August 
1995 continued the denial and the Veteran did not initiate an 
appeal of this decision.  In April 1997 the Veteran submitted 
a claim for service connection for neck pain and stiffness 
with headaches.  By rating decision dated in May 1998 the RO 
found that the Veteran had failed to submit new and material 
evidence to reopen the previously denied claim of service 
connection for neck pain and stiffness with headaches.  The 
Veteran did not initiate an appeal of the May 1998 rating 
decision.  VA rating decision dated in January 2004 continued 
the denial and although the Veteran submitted a notice of 
disagreement as to the January 2004 rating decision, she did 
not timely perfect an appeal.  Therefore, the RO's decisions 
of August 1995, May 1998, and January 2004 are final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.   

The evidence of record at the time of the August 1995 rating 
decision included the Veteran's service treatment records, 
which show that the Veteran complained of stiffness in the 
right side of the neck and lump under the chin in February 
1983   Examination revealed tender node to submandibular area 
and sore throat.  Medication was prescribed and no further 
treatment for the condition was shown during service.  A May 
1983 examination showed a normal spine.  Also of record were 
VA outpatient treatment reports dated from November 1988 to 
August 1995 showing several complaints of neck pain in March 
1992, October 1992, and July 1993.  An X-ray of the cervical 
spine dated in December 1994 showed minimal spurs encroaching 
the intervertebral foramen at C4-5 levels on both sides.  

In March 2006 the Veteran filed a claim to reopen her 
previously denied claim for service connection for neck 
problems.  She also requested service connection for 
headaches.  As above, the Board finds that the Veteran 
previously submitted a claim for service connection for neck 
pain and stiffness with headaches.  As such, the headache 
issue is duplicative of the previously claimed neck issues as 
they are based upon the same factual basis.  Boggs, 520 F.3d 
at 1335.  In connection with the March 2006 claim, recent VA 
outpatient treatment records were obtained dated through 
August 2006.  These records show continued complaints of neck 
pain with associated headaches.  

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in August 1995 is new, in that it was not previously of 
record, but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  As 
noted, the basis of denial in August 1995  was that while the 
Veteran complained of a stiff neck in February 1983 (during 
service) the Veteran had not submitted evidence of continuity 
of neck problems since her discharge from service.  Since the 
August 1995 rating decision the Veteran has submitted 
evidence of complaints of neck pain and headaches but no 
nexus between her current neck pain with headaches and her 
military service.  As this evidence does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim, it cannot serve to reopen the claim.  

The Board concludes that new and material evidence has not 
been received, and that the criteria for reopening the claim 
seeking service connection for neck problems (claimed as neck 
problems with the bone spurring) are not met.

7.	Back problems (claimed as scoliosis of the spine to 
include lower back damage (injury))

The Veteran submitted an original claim for service 
connection for lower back damage (injury) in May 1985.  The 
RO denied that claim in a March 1986 rating decision, finding 
that there was no evidence of a current back disorder upon 
examination in September 1985.  Although the RO provided 
notice of the denial, the Veteran did not initiate an appeal. 
Therefore, the RO's decision of March 1986 is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.  

The Veteran submitted a claim for service connection for back 
problems (claimed as scoliosis of the spine) in May 2002.  
The RO denied that claim in a September 2002 rating decision, 
finding that there was no evidence that the Veteran was 
treated for a back disorder in service and no evidence of a 
back disorder in the September 1985 VA examination.  Although 
the RO provided notice of the denial, the Veteran did not 
initiate an appeal.  A VA rating decision dated in January 
2004 continued the denial.  Although the Veteran submitted a 
notice of disagreement as to the January 2004 rating 
decision, she did not timely perfect an appeal.  Therefore, 
the RO's decisions of September 2002 and January 2004 are 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.  

The evidence of record at the time of the March 1986 rating 
decision included the Veteran's service treatment records, 
which show a complaint of back pain in August 1982 but also 
shows a normal spine upon examination in May 1983.  Also of 
record was a September 1985 VA examination performed shortly 
after the Veteran's discharge from service which showed a 
normal lumbosacral spine.  

The evidence of record at the time of the September 2002 
rating decision included the Veteran's service treatment 
records.  Also of record were VA outpatient treatment reports 
dated from November 1988 to June 2002 showing several 
complaints of back pain.  Specifically, a July 1996 X-ray of 
the lumbosacral spine showed mild scoliosis and 
lumbarlordosis.  A May 2002 X-ray of the lumbosacral spine 
showed increased lordosis of the lumbar spine.  These records 
show continued complaints back pain with a resulting 
diagnosis of fibromyalgia.  

In March 2006 the Veteran filed a claim to reopen her 
previously denied claim for service connection for a back 
disorder.  Recent VA outpatient treatment records were 
obtained dated through August 2006.  These records show 
continued complaints of back pain.  

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in September 2002 is new, in that it was not previously of 
record, but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  As 
noted, the basis of denial in September 2002 denial was that 
while the Veteran complained of a back pain during service 
there was no evidence of a back disorder during service or 
immediately after service during the September 1985 VA 
examination.  Since the September 2002 rating decision the 
Veteran has submitted evidence of complaints of back pain but 
no nexus between her current back pain and her military 
service.  As this evidence does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim, it cannot serve to reopen the claim.  

8.	Chronic ear problems

The Veteran submitted an original claim for service 
connection for a right ear disorder in May 1985.  The RO 
denied that claim in a March 1986 rating decision, finding 
that there was no evidence of a right ear disorder in service 
and no evidence of a current right ear disorder.  Although 
the RO provided notice of the denial, the Veteran did not 
initiate an appeal. VA rating decisions dated in July 1991, 
August 1995, and May 1998 continued the denial finding that 
the Veteran failed to submit new and material evidence to 
reopen the claim.  The Veteran did not initiate an appeal of 
the July 1991, August 1995, or May 1998 rating decisions.  
Therefore, the RO's decisions of March 1986, July 1991, 
August 1995, and May 1998 are final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.    

The Veteran submitted an original claim for service 
connection for a bilateral ear disorder in May 2002.  The RO 
denied that claim in a September 2002 rating decision, 
finding that while there was evidence that the Veteran was 
seen for otitis externa in September 1982 (during service) 
there was no evidence of a right ear disorder upon VA 
examination in September 1985.  Although the RO provided 
notice of the denial, the Veteran did not initiate an appeal. 
A VA rating decision dated in January 2004 continued the 
denial finding that the Veteran failed to submit new and 
material evidence to reopen the claim.  Although the Veteran 
submitted a notice of disagreement as to the January 2004 
rating decision, she did not timely perfect an appeal. 
Therefore, the RO's decisions of September 2002 and January 
2004 are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.  

The evidence of record at the time of the March 1986 rating 
decision included the Veteran's service treatment records, 
which show complaints of right ear pain .  Also of record was 
a September 1985 VA examination performed right after the 
Veteran's discharge from service which showed a normal right 
ear.  

The evidence of record at the time of the September 2002 
rating decision included the Veteran's service treatment 
records, which show complaints of right ear pain .  Also of 
record were VA outpatient treatment reports dated from 
November 1988 to June 2002 showing several complaints or 
right ear pain and several impressions of otitis 
externa/media.  

In March 2006 the Veteran filed a claim to reopen her 
previously denied claim for service connection for a chronic 
right ear problem.  Recent VA outpatient treatment records 
were obtained dated through August 2006.  These records show 
diagnoses of right ear otitis externa/media.  

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in March 1986 is new, in that it was not previously of 
record, but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  As 
noted, the basis of denial in September 2002 was that while 
the Veteran was treated for complaints of right ear pain 
during service and while there was current evidence of right 
otitis externa/media, the September 1985 VA examination was 
negative for a right ear disorder.  There was also no 
evidence of a current left ear disorder.  Since the September 
2002 rating decision the Veteran has failed to submit 
evidence of a nexus between her complaints of right ear pain 
in service and current diagnoses of right otitis 
externa/media.  As this evidence does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim, it cannot serve to reopen the claim.  The Board 
concludes that new and material evidence has not been 
received, and that the criteria for reopening the claim 
seeking service connection for a chronic ear disorder are not 
met.

9.	Anemia

The Veteran submitted an original claim for service 
connection for anemia in May 2002.  The RO denied that claim 
in a September 2002 rating decision, finding that there was 
no evidence of anemia in the Veteran's service treatment 
records.  Although the RO provided notice of the denial, the 
Veteran did not initiate an appeal.  A VA rating decision 
dated in January 2004 continued the denial.  Although the 
Veteran submitted a notice of disagreement as to the January 
2004 rating decision, she did not timely perfect an appeal.  
Therefore, the RO's decisions of September 2002 and January 
2004 are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.

The evidence of record at the time of the September 2002 
rating decision included the Veteran's service treatment 
records, which were negative for any diagnosis or treatment 
of anemia.  Also of record were VA outpatient treatment 
reports dated from November 1988 to June 2002 showing an 
impression of anemia due to iron deficiency in August 2004. 

In March 2006 the Veteran filed a claim to reopen her 
previously denied claim for anemia.  Recent VA outpatient 
treatment records were obtained dated through August 2006.  
These records show continued treatment for anemia.  

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in September 2002 is new, in that it was not previously of 
record, but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  As 
noted, the basis of denial in September 2002 was that there 
was no evidence of anemia in the Veteran's service treatment 
records.  Since the September 2002 rating decision the 
Veteran has submitted evidence of current treatment for 
anemia but no evidence that her anemia is related to military 
service.  As this evidence does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim, it cannot serve to reopen the claim.  

The Board concludes that new and material evidence has not 
been received, and that the criteria for reopening the claim 
seeking service connection for anemia are not met.

10.	Vision Problems

The Veteran submitted an original claim for service 
connection for vision problems in May 2002.  The RO denied 
that claim in a September 2002 rating decision, finding that 
while the Veteran reported "eye trouble" in her December 
1978 Report of Medical History there was no evidence of 
treatment for vision problems in her service treatment 
records.  Although the RO provided notice of the denial, the 
Veteran did not initiate an appeal.  A VA rating decision 
dated in January 2004 continued the denial.  Although the 
Veteran submitted a notice of disagreement as to the January 
2004 rating decision, she did not timely perfect an appeal.  
Therefore, the RO's decisions of September 2002 and January 
2004 are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.

The evidence of record at the time of the September 2002 
rating decision included the Veteran's service treatment 
records, in which the Veteran reported "eye trouble" in her 
December 1978 Report of Medical History.  However, service 
treatment records are negative for treatment for vision 
problems.  Also of record were VA outpatient treatment 
reports dated from November 1988 to June 2002 showing 
complaints of decreased vision in August and December 1994. 

In March 2006 the Veteran filed a claim to reopen her 
previously denied claim for vision problems.  She also 
requested service connection for an eye condition.  As above, 
the Board finds that the newly claimed issues of an eye 
condition is duplicative of the previously claimed vision 
problems as they are based upon the same factual basis.  
Boggs, 520 F.3d at 1335.  In connection with the March 2006 
claim, recent VA outpatient treatment records were obtained 
dated through August 2006.  These records show continued 
treatment for decreased vision.  Specifically, an October 
1994 note shows an impression of presbyopia.  

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in September 2002 is new, in that it was not previously of 
record, but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  As 
noted, the basis of denial in September 2002 was that aside 
from the report of "eye trouble" in the Veteran's December 
1978 Report of Medical History, there was no evidence of 
treatment for vision problems in her service treatment 
records.  Since the September 2002 rating decision the 
Veteran has submitted evidence of current treatment for 
presbyopia but no evidence that her presbyopia is related to 
military service.  As this evidence does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim, it cannot serve to reopen the claim.  

The Board concludes that new and material evidence has not 
been received, and that the criteria for reopening the claim 
seeking service connection for vision problems are not met.

11.	Hearing loss

The Veteran submitted an original claim for service 
connection for hearing loss in May 2002.  The RO denied that 
claim in a September 2002 rating decision, finding that there 
was no evidence of hearing loss during service or during the 
September 1985 post-service VA examination.  Although the RO 
provided notice of the denial, the Veteran did not initiate 
an appeal.  A VA rating decision dated in January 2004 
continued the denial.  Although the Veteran submitted a 
notice of disagreement as to the January 2004 rating 
decision, she did not timely perfect an appeal.  Therefore, 
the RO's decisions of September 2002 and January 2004 are 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.

The evidence of record at the time of the September 2002 
rating decision included the Veteran's service treatment 
records, which showed normal hearing in December 1978, June 
1980, March 1981, July 1981, December 1981, and May 1983 
examination reports.  Also of record were a September 1985 
post-service VA examination showing normal hearing and VA 
outpatient treatment reports dated from November 1988 to June 
2002 showing normal hearing in February and June 1996. 

In March 2006 the Veteran filed a claim to reopen her 
previously denied claim for hearing loss.  Recent VA 
outpatient treatment records were obtained dated through 
August 2006.  These records are negative for any diagnosis of 
hearing loss.  

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in September 2002 is new, in that it was not previously of 
record, but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  As 
noted, the basis of denial in September 2002 was that there 
was no evidence of hearing loss during service or during the 
September 1985 post-service VA examination.  Since the 
September 2002 rating decision the Veteran has failed to 
submit any evidence of current hearing loss.  As this 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim, it cannot serve to 
reopen the claim.  

The Board concludes that new and material evidence has not 
been received, and that the criteria for reopening the claim 
seeking service connection for hearing loss are not met.

12.	Impairment, right knee

The Veteran submitted an original claim for service 
connection for a right knee disorder in May 1985.  The RO 
denied that claim in a March 1986 rating decision, finding 
that there was no evidence of a right knee disorder in 
service and no evidence of a current right knee disorder.  
Although the RO provided notice of the denial, the Veteran 
did not initiate an appeal. VA rating decision dated in July 
1991 continued the denial finding that the Veteran failed to 
submit new and material evidence to reopen the claim.  The 
Veteran did not initiate an appeal of the July 1991 rating 
decision.  Therefore, the RO's decisions of March 1986 and 
July 1991 are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.    

The evidence of record at the time of the March 1986 rating 
decision included the Veteran's service treatment records, 
which show complaints of right knee pain, specifically in 
August 1982 and March 1984 .  Also of record was a September 
1985 VA examination performed right after the Veteran's 
discharge from service which showed a normal right knee.    

In March 2006 the Veteran filed a claim to reopen her 
previously denied claim for service connection for a right 
knee disorder.  Recent VA outpatient treatment records were 
obtained dated through August 2006.  These records show a 
normal X-ray of the right knee in December 1994 and a 
diagnosis of fibromyalgia in February 2002.

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in March 1986 is new, in that it was not previously of 
record, but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  As 
noted, the basis of denial in March 1986 was that there was 
no evidence of a right knee disorder in service and no 
evidence of a current right knee disorder.  Since the March 
1986 rating decision the Veteran has submitted evidence of 
fibromyalgia but no evidence of a specific right knee 
disorder.  As this evidence does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim, it cannot serve to reopen the claim.  

The Board concludes that new and material evidence has not 
been received, and that the criteria for reopening the claim 
seeking service connection for a right knee disorder are not 
met.

13.	 Right foot condition

The Veteran submitted an original claim for service 
connection for hearing loss in August 2004.  The RO denied 
that claim in a January 2005 rating decision, finding that 
there was no evidence of a right foot disorder during service 
and no evidence of a current right foot disorder.  Although 
the RO provided notice of the denial, the Veteran did not 
initiate an appeal.  Therefore, the RO's decisions of January 
2005 is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.

The evidence of record at the time of the January 2005 rating 
decision included the Veteran's service treatment records, 
which showed normal lower extremities in December 1978, June 
1980, March 1981, July 1981, December 1981, and May 1983 
examination reports.  Also of record were VA outpatient 
treatment reports dated from November 1988 to October 2004 
showing complaints of right sided pain and fibromyalgia. 

In March 2006 the Veteran filed a claim to reopen her 
previously denied claim for a right foot disorder.  Recent VA 
outpatient treatment records were obtained dated through 
August 2006.  These records are negative for any diagnosis of 
a right foot disorder.  

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in January 2005 is new, in that it was not previously of 
record, but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  As 
noted, the basis of denial in January 2005 was that there was 
no evidence of a right foot disorder during service and no 
evidence of a current right foot disorder.  Since the January 
2005 rating decision the Veteran has failed to submit any 
evidence of a current right foot disorder.  As this evidence 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim, it cannot serve to 
reopen the claim.  

The Board concludes that new and material evidence has not 
been received, and that the criteria for reopening the claim 
seeking service connection for a right foot disorder are not 
met.



14.	 Head condition

The Veteran submitted an original claim for service 
connection for a head condition in August 2004.  The RO 
denied that claim in a January 2005 rating decision, finding 
that while there was evidence that the Veteran was being 
followed by neurology for a lipoma around the splenium of the 
corpus callosum there was no evidence linking the Veteran's 
current head disorder to her military service.  Although the 
RO provided notice of the denial, the Veteran did not 
initiate an appeal.  Therefore, the RO's decisions of January 
2005 is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.

The evidence of record at the time of the January 2005 rating 
decision included the Veteran's service treatment records, 
which showed a normal head in December 1978, June 1980, March 
1981, July 1981, December 1981, and May 1983 examination 
reports.  Also of record were VA outpatient treatment reports 
dated from November 1988 to October 2004 showing a magnetic 
resonance imaging (MRI) scan which revealed lipoma around the 
splenium of the corpus callosum. 

In March 2006 the Veteran filed a claim to reopen her 
previously denied claim for a head disorder.  Recent VA 
outpatient treatment records were obtained dated through 
August 2006.  These records show continued treatment for the 
Veteran's current head disorder.  

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in January 2005 is new, in that it was not previously of 
record, but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  As 
noted, the basis of denial in January 2005 was that there was 
no evidence linking the Veteran's current head disorder to 
her military service.  Since the January 2005 rating decision 
the Veteran has failed to submit any evidence linking her 
current head disorder to military service.  As this evidence 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim, it cannot serve to 
reopen the claim.  

The Board concludes that new and material evidence has not 
been received, and that the criteria for reopening the claim 
seeking service connection for a head disorder are not met.

15.	Carpal Tunnel syndrome of the bilateral wrists 
(also claimed as paralysis of medial nerve)

The Veteran submitted an original claim for service 
connection for carpal tunnel syndrome of the bilateral wrists 
in May 2002.  The RO denied that claim in a September 2002 
rating decision, finding that there was no evidence of carpal 
tunnel syndrome during the Veteran's military service.  
Although the RO provided notice of the denial, the Veteran 
did not initiate an appeal.  A VA rating decision dated in 
January 2004 continued the denial.  Although the Veteran 
submitted a notice of disagreement as to the January 2004 
rating decision, she did not timely perfect an appeal.  
Therefore, the RO's decisions of September 2002 and January 
2004 are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.

The evidence of record at the time of the September 2002 
rating decision included the Veteran's service treatment 
records, which showed normal upper extremities in December 
1978, June 1980, March 1981, July 1981, December 1981, and 
May 1983 examination reports.  Also of record were VA 
outpatient treatment reports dated from November 1988 to June 
2002 showing normal an impression of carpal tunnel syndrome 
in June 1996. 

In March 2006 the Veteran filed a claim to reopen her 
previously denied claim for hearing loss.  Recent VA 
outpatient treatment records were obtained dated through 
August 2006.  These records show continued treatment for 
carpal tunnel syndrome.  

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in September 2002 is new, in that it was not previously of 
record, but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  As 
noted, the basis of denial in September 2002 was that there 
was no evidence of carpal tunnel syndrome during service.  
Since the September 2002 rating decision the Veteran has 
failed to submit any evidence linking her current carpal 
tunnel syndrome to military service and has only submitted 
evidence of current carpal tunnel syndrome.  As this evidence 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim, it cannot serve to 
reopen the claim.  

The Board concludes that new and material evidence has not 
been received, and that the criteria for reopening the claim 
seeking service connection for bilateral carpal tunnel 
syndrome are not met.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

1.	Left knee disorder

The Veteran's service treatment records are negative for a 
left knee disorder.  Particularly, examination reports dated 
in December 1978, June 1980, March 1981, July 1981, December 
1981, and May 1983 show normal lower extremities.  There is 
also no evidence of a current left knee disorder.  While VA 
outpatient treatment reports dated from November 1988 to 
August 2006 show complaints of joint pain and an impression 
of fibromyalgia there is no diagnosis of a current left knee 
disorder. 

Thus, the Board finds that service connection for a left knee 
disorder is not in order.  
Service treatment records, as well as the VA and private 
medical records, are negative for a left knee disorder.  As 
was stated earlier, current disability is required in order 
to establish service connection.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, in the absence of evidence of a current 
disability, the preponderance of evidence is against service 
connection for a left knee disorder, 38 U.S.C.A. § 5107(b), 
and the claim is denied.

2.	Left foot

The Veteran's service treatment records are negative for a 
left foot disorder.  Particularly, examination reports dated 
in December 1978, June 1980, March 1981, July 1981, December 
1981, and May 1983 show normal lower extremities.  There is 
also no evidence of a current left foot disorder.  While VA 
outpatient treatment reports dated from November 1988 to 
August 2006 show complaints of joint pain and an impression 
of fibromyalgia there is no diagnosis of a current left foot 
disorder. 

Thus, the Board finds that service connection for a left foot 
disorder is not in order.  
Service treatment records, as well as the VA and private 
medical records, are negative for a left foot disorder.  As 
was stated earlier, current disability is required in order 
to establish service connection.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, in the absence of evidence of a current 
disability, the preponderance of evidence is against service 
connection for a left foot disorder, 38 U.S.C.A. § 5107(b), 
and the claim is denied.

3.	Hepatitis

The Veteran's service treatment records are negative for 
hepatitis in service.  Particularly, examination reports 
dated in December 1978, June 1980, March 1981, July 1981, 
December 1981, and May 1983 are negative for any indication 
of hepatitis.  There is also no evidence of current 
hepatitis.  VA outpatient treatment reports dated from 
November 1988 to August 2006 are negative for a diagnosis of 
hepatitis. 

Given the evidence of record, the Board finds that service 
connection for hepatitis is not warranted.  As above, there 
is no evidence of hepatitis in service or a current diagnosis 
of hepatitis.  As was stated earlier, current disability is 
required in order to establish service connection.  Boyer, 
supra; Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As 
there is no evidence of current chronic hepatitis the 
Veteran's claim for service connection must be denied.  

4.	Cystic fibrosis

In this case, the Board finds that service connection for 
cystic fibrosis is not in order.  The Veteran's service 
treatment records are negative for any diagnosis or any 
indication of cystic fibrosis.  

Particularly, examination reports dated in December 1978, 
June 1980, March 1981, July 1981, December 1981, and May 1983 
are negative for any indication of cystic fibrosis or related 
lung complaints.  There is also no evidence that the Veteran 
presently has cystic fibrosis.  VA outpatient treatment 
reports dated from November 1988 to August 2006 are negative 
for a diagnosis of cystic fibrosis. 

Given the evidence of record, the Board finds that service 
connection for cystic fibrosis is not warranted.  As above, 
there is no evidence of the condition in service or a current 
diagnosis of cystic fibrosis.  As was stated earlier, current 
disability is required in order to establish service 
connection.  Boyer, supra; Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  As there is no evidence of current cystic 
fibrosis the Veteran's claim for service connection must be 
denied.  


Increased Rating

If a disability is determined to be service connected it will 
be assigned a disability rating.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

1.	Inguinal hernia, right, postoperative

The Veteran's service treatment records show that she 
underwent right inguinal hernia repair in January 1985.  In a 
March 1986 rating decision the RO granted service connection 
for inguinal hernia, right, postoperative and assigned a 
noncompensable disability rating under 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7338.  This noncompensable rating was 
continued in July 1991, August 1995, May 1998, September 
2002, January 2004, and September 2006 rating decisions.

Under DC 7338, a non compensable rating is warranted where 
the inguinal hernia is small, reducible, or without true 
hernia protrusion or it is not operated, but remediable.  A 
10 percent rating is warranted where the inguinal hernia is 
postoperative recurrent, readily reducible and well supported 
by truss or belt.  A 30 percent evaluation is warranted for a 
small hernia which is postoperative and recurrent or 
unoperated irremediable, and not well supported by a truss, 
or not readily reducible.  A 60 percent evaluation is 
warranted for a large, postoperative, recurrent hernia that 
is not well supported under ordinary conditions and not 
readily reducible, when considered inoperable. Note: Add 10 
percent for bilateral involvement, providing the second 
hernia is compensable.  

Evidence relevant to the current level of severity of the 
Veteran's right inguinal hernia repair includes an August 
2006 VA digestive examination.  At the time of the 
examination, the Veteran complained of severe pain in the 
right inguinal area.  She felt that something was cut that 
should not have been or a bone was disjoined in that area.  
She reported that her hernia had not recurred but that she 
continued to experience severe pain.  She reported pain at 
level 10 on a scale of 0 to 10.  She reported that the pain 
was constant on a daily basis whenever she was awake and that 
it disturbed her sleep.  She also reported that the pain on 
her right groin area radiates down into the leg and radiates 
up into her hands and wrist area.  The Veteran stated that 
she was having increasing difficulties with walking and this 
has disturbed her gait.  She feels like she tilts and she 
occasionally utilizes her cane.  Radiological studies 
completed by her primary care provider had not demonstrated 
any skeletal changes in the pelvis or hip.  An ultrasound of 
the abdomen demonstrated ovarian cyst and uterine fibroid 
tumor.  The Veteran reported that the pain had a severe 
impact on her life.    

Physical examination revealed a thin linear surgical scar 
measuring 10 centimeters (cm) by 0.1 cm.  It was well healed 
and not adhered.  There was pain with palpation to the area.  
There was objective evidence of guarding and grimacing.  
There was no evidence of recurrence of the inguinal hernia.  
She reported pain at a level of 10 on a scale of 0 to 10 with 
regard to the scar.  A transvaginal ultrasound was also 
performed.  The diagnosis was right inguinal hernia repair 
without recurrence with complaint of pain in the inguinal 
area.  

Also of record are VA outpatient treatment reports dated 
through August 2006.  As stated earlier, these records 
reflect treatment for fibromyalgia and are negative for 
recurrent inguinal hernia.

Considering such evidence in light of the criteria noted 
above, the Board finds the Veteran's residuals of right 
inguinal hernia repair do not meet the criteria for a 
compensable rating.  As noted above, a 10 percent evaluation 
requires a postoperative recurrent hernia which is readily 
reducible and well-supported by a truss or belt.  There is a 
complete absence of any clinical evidence on file which shows 
that the right inguinal hernia has been recurrent at any time 
since the January 1985 operation.  The August 2006 VA 
examination was negative for recurrence of inguinal hernia, 
and while the Veteran complained of pain in the right groin 
area, the rating criteria for inguinal hernia do not provide 
for a compensable evaluation based upon pain or discomfort 
(separate from any painful scars).  As such, the criteria for 
a compensable disability rating are not met.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate inguinal hernias, consideration of other 
diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).  

2.	Residuals, scar, right inguinal hernia repair 

In a September 2002 rating decision the RO granted service 
connection for the Veteran's residuals, scar, right inguinal 
hernia repair and assigned a 10 percent disability rating 
under 38 C.F.R. § 4.118, DC 7804.  This 10 percent rating was 
continued in January 2004 and September 2006 rating 
decisions.
  
Scars, other than of the head, face, or neck, are to be rated 
under DCs 7801 to 7805.  Under DC 7801, which governs scars, 
other than the head, face, or neck, that are deep or cause 
limited motion, a 10 percent evaluation is assignable when 
the area or areas exceed six square inches (39 square 
centimeters).  A 20 percent evaluation is assignable when the 
area or areas exceed 12 square inches (77 square 
centimeters). 38 C.F.R. § 4.118, DC 7801.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7801, 
Note (1), (2).

Under DC 7802, which governs scars other than the head, face, 
or neck, that are superficial and do not cause limited 
motion, a 10 percent evaluation is assignable for area or 
areas of 144 square inches (929 square centimeters) or 
greater.  38 C.F.R. § 4.118, DC 7802.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A superficial scar is one not associated 
with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 
7802, Note (1), (2).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (1), (2).

Under DC 7804, a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804.  A superficial scar is one not 
associated with underlying soft tissue damage.  A 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  (See 38 C.F.R. § 4.68 of this part 
on the amputation rule.)  38 C.F.R. § 4.118, DC 7804, Note 
(1), (2).

Under DC 7805, other types of scars will be rated based on 
limitation of function of affected part. 38 C.F.R. § 4.118, 
DC 7804.

Evidence relevant to the current level of severity of the 
Veteran's right inguinal hernia repair scar includes the 
report of a VA examination conducted in August 2006.  During 
this examination the veteran reported that she underwent a 
right inguinal hernia repair in approximately 1984 or 1985.  
She reported that she continued to have sever pain in the 
right inguinal area.  She felt that something was cut that 
should not have been or bone was disjoined in that area.  She 
reported that the hernia had not recurred, but that she 
continued to experience severe pain.  She reported pain at a 
level of 10 on a scale from 1 to 10.  She reported that the 
pain was constant on a daily basis whenever she is awake and 
disturbs her sleep.  She reported that the pain on her right 
groin area radiates down into her leg and radiates up to her 
hands and wrist area.  She reported that she was having 
increasing difficulties with walking and that this has 
disturbed her gait.  She also stated that she felt she was 
walking at a tilt and occasionally utilized a cane.  The 
examiner noted that radiological studies completed by the 
Veteran's primary care provider had not demonstrated any 
skeletal changes in the pelvis or hip.  Ultrasound of the 
abdomen demonstrated ovarian cyst and uterine fibroid tumor.  
The Veteran reported that the pain had a severe impact on her 
life.

Physical examination revealed a thin linear scar measuring 10 
centimeters (cm) x 0.1 cm in length.  It was well healed and 
not adhered.  There was no evidence of recurrence of the 
inguinal area.  There was objective evidence of pain with 
guarding and grimacing.  The texture of the skin was smooth.  
The scar was not unstable.  There was no significant 
elevation or depression of the surface contour of the scar on 
palpation.  There was no underlying soft tissue damage.  The 
scar was not deep.  There was no inflammation, edema, or 
keloid formation.  The color of the scar was hypopigmented 10 
cm x 0.1 cm.  There were no areas of induration or 
inflexibility of skin in the area or the scar.  Functional 
limitations were related to the pain in the right inguinal 
area rather than the surface scar.  The diagnosis was right 
inguinal hernia repair with right inguinal area pain in the 
scar area.  

Also of record are VA outpatient treatment notes dated 
through August 2006.  While these records show a history of 
right inguinal hernia repair, they do not reflect any 
complaints of pain or treatment for the scar.  

Based on these facts, the Board concludes that the criteria 
for a disability rating greater than 10 percent have not been 
met.  An increased evaluation under DC 7801 or 7802 is not 
warranted as the Veteran's scar area does not exceed 77 sq. 
centimeters.  An increased evaluation is also not warranted 
under DC 7803 as the Veteran's scar has not been shown to be 
unstable.  As to DC 7804, the Board notes that the veteran 
has reported that his scar is tender to touch.  The maximum 
disability rating under DC 7804 is 10 percent, which is the 
same rating that the veteran is already receiving, therefore 
the veteran cannot receive a higher rating under DC 7804.  
Finally, as to DC 7805, the Board notes that there is no 
evidence of limitation of function of the right leg.  Also, 
the examiner noted that functional limitations were related 
to the pain in the right inguinal area rather than the 
surface scar.    

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board finds that the rating criteria considered in this case 
reasonably describe the Veteran's disability level and 
symptomatology.  The Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluations for the service-connected right inguinal hernia 
residuals, including the scar, are adequate and referral is 
not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

With respect to claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
notice letter provided to the appellant in June 2006 included 
the criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.  

With regard to the service connection issues decided herein, 
the RO provided the appellant pre-adjudication notice by 
letter dated in June 2006.  This letter listed 28 of the 29 
issues currently on appeal.  While this letter did not 
specifically list the issue of entitlement to service 
connection for a left knee disorder, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In a June 2006 letter, the RO included an explanation of VA's 
duty to assist in obtaining records and providing a medical 
examination or opinion where necessary.  The letter also 
requested that the appellant sign and return authorization 
forms providing consent for VA to obtain his private medical 
records and that the appellant submit any evidence that the 
claimed conditions existed from service to the present time, 
any treatment records pertaining to the claim, any medical 
evidence of current disabilities.          

The February 2007 statement of the case provided the 
appellant with the relevant regulations for her service 
connection claims, including those governing VA's notice and 
assistance duties, as well as an explanation of the reason 
for the denial of the claims.  Thus, based on the record as a 
whole, the Board finds that a reasonable person would have 
understood from the information that VA provided to the 
appellant what was necessary to substantiate her left knee 
service connection claim, and as such, that she had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders, 487 F.3d at 881; 
Vazquez-Flores, 22 Vet. App. at 49.

In a June 2006 letter, the RO stated that to establish 
entitlement to an increased evaluation for her service-
connected residuals of a right inguinal hernia, the evidence 
must show that her condition "ha[d] worsened enough to 
warrant the payment of a greater evaluation."  The letter 
also explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
September 2006 rating decision explained the criteria for the 
next higher disability rating available for her service-
connected disabilities under the applicable diagnostic codes.  
The February 2007 statement of the case provided the 
appellant with the applicable regulations relating to 
disability ratings for her service-connected disabilities.  
Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate her increased rating claims, and as such, that 
she had a meaningful opportunity to participate in the 
adjudication of her claims such that the essential fairness 
of the adjudication was not affected.  See Sanders, 487 F.3d 
at 891.

Although the June 2006 notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), such notice was provided 
in September 2006 and the claims were readjudicated in a 
February 2007 statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the severity of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board although she declined to do 
so.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA need not conduct an examination with respect to the 
service connection claims decided herein because the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim. 38 C.F.R. § 
3.159(c)(4). Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, there is no competent evidence of a current 
left knee disorder, left foot disorder, hepatitis or cystic 
fibrosis.  Therefore, there is no duty to provide an 
examination or a medical opinion. 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon, supra.

The duty to provide a medical examination or obtain an 
opinion does not apply to the claims to reopen until new and 
material evidence has been secured or presented.  38 C.F.R. 
§ 3.159(c)(4)(iii).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

The appeal seeking to reopen a claim of service connection 
for nerve and muscle damage due to surgery, right groin (to 
include right pelvic/hip damage causing the right side to be 
shorter than the left) is denied.

The appeal seeking to reopen a claim of service connection 
for root canal problems (to include gum disease with loss of 
teeth) is denied.

The appeal seeking to reopen a claim of service connection 
for fibromyalgia (to include body wide sickness and nausea 
secondary to dental work and extreme fatigue) is denied.

The appeal seeking to reopen a claim of service connection 
for depression is denied.

The appeal seeking to reopen a claim of service connection 
for insomnia is denied.
 
The appeal seeking to reopen a claim of service connection 
for neck problems (claimed as neck problems with bone 
spurring to include headaches) is denied.

The appeal seeking to reopen a claim of service connection 
for back problems, claimed as scoliosis in the spine (to 
include lower back damage (injury)) is denied.

The appeal seeking to reopen a claim of service connection 
for chronic ear problems (claimed as hole punctured and 
eardrum) is denied.

The appeal seeking to reopen a claim of service connection 
for anemia is denied.

The appeal seeking to reopen a claim of service connection 
for vision problems (to include an eye condition) is denied.

The appeal seeking to reopen a claim of service connection 
for hearing loss is denied.  

The appeal seeking to reopen a claim of service connection 
for impairment, right knee is denied.

The appeal seeking to reopen a claim of service connection 
for right foot condition is denied.

The appeal seeking to reopen a claim of service connection 
for head condition is denied.

The appeal seeking to reopen a claim of service connection 
for carpal tunnel syndrome, right (also claimed as paralysis 
of medial nerve) is denied.  

The appeal seeking to reopen a claim of service connection 
for carpal tunnel syndrome, left (also claimed as paralysis 
of medial nerve) is denied.

Service connection for left knee condition is denied.

Service connection for left foot condition is denied.

Service connection for hepatitis is denied.  

Service connection for cystic fibrosis is denied.

A compensable disability rating for inguinal hernia, right, 
postoperative is denied.

A disability rating greater than 10 percent for scar, right 
inguinal hernia repair is denied.  




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


